     Case: 1:20-cv-03871 Document #: 7 Filed: 07/07/20 Page 1 of 1 PageID #:17

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

Timothy Kendrick
                                  Plaintiff,
v.                                                     Case No.: 1:20−cv−03871
                                                       Honorable Manish S. Shah
City Of Chicago, et al.
                                  Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, July 7, 2020:


       MINUTE entry before the Honorable Manish S. Shah: The motion for leave to
proceed in forma pauperis [4] is granted. The Clerk of Court is directed to file the
complaint on the court's docket and shall issue summonses for the defendants to plaintiff's
counsel via email. Notices mailed. (psm, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
